DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species A (Figs. 1A-7F, and Claims 1-17) in reply to the Restriction/Election Requirement Filed on January 19, 2022 is acknowledged. The traversal is on the grounds that the search of all of the Applicant’s embodiments would prove no undue burden on the Examiner, that the Office has not shown sufficient evidence of burden for establishing an election of species, and since Claims 1-17 are generic that the Election of Species Requirement should be overcome and withdrawn.
The Examiner disagrees. To clarify typographical errors in the Office Action dated November 19, 2021, it is noted that Species A encompasses Figures 1A-7F (Pages 1-10 of the Drawings) and Species B encompasses Fig. 8K (Page 18 of the Drawings). The embodiments as noted in the Restriction/Election Requirement are eight patentably distinct species with different and diverse structures. The devices are as follows:
Species A: Figs. 1A-7F – a tubular garment with an outer medial aperture with corresponding internal compartment, two lateral internal compartments with corresponding outer apertures, and two end apertures
Species B: Fig. 8K – a tubular garment with two lateral internal compartments with corresponding outer apertures, and two end apertures
Species C:
Species D: Figs. 8C-8D & 8J – a tubular garment with a straight bowed hood section, an outer medial aperture with corresponding internal compartment, two lateral internal compartments with corresponding outer apertures, and two end apertures
Species E: Figs. 8E-8G – a tubular garment with a medial bend, an outer medial aperture with corresponding internal compartment, two lateral internal compartments with corresponding outer apertures, and two end apertures
Species F: Figs. 8H-8I – a tubular garment with a medial bend, a peaked hood section, an outer medial aperture with corresponding internal compartment, two lateral internal compartments with corresponding outer apertures, and two end apertures 
Species G: Figs. 11 – a tubular garment with internally padding, two lateral internal compartments with corresponding outer apertures, and two end apertures
Species H: Figs. 12 – a tubular garment with two end apertures
Each device has unique structures that are distinct to each species, as noted in the original Election/Restriction Requirement. While the different species may share some similar features, there are unique characteristics among each notes species (see above) that would be a burden to search if all species were examined jointly. While some of the classification areas of Search could potentially overlap, each species would require a different total Search, and thus would pose a serious search burden upon the Examiner.
Upon further review of the disclosure, the Examiner finds that Claims 11 and 14 are drawn to non- elected Species G and Species C / Species D, respectively.
Claim 11 recites a padding material disposed inside a least a portion of the interior surface, which is a feature exclusive to Species G. Only Figure 11 supports a padding material disposed inside a least a portion of the interior surface (as seen in Species G, Fig. 11, #1106 and #1108).
Claim 14 recites the circumference of the garment is varied along the longitudinal axis of the garment to include tapering of the distal ends of the garment with respect to a portion of the medial portion, which is a feature exclusive to Species C and Species D. Only Figures 8A and 8D support the circumference of the garment being varied along the longitudinal axis of the garment to include tapering of the distal ends of the garment with respect to a portion of the medial portion (as seen in Species C, Fig. 8A; Species D, Fig. 8D ).
Therefore, Claims 11 and 14 are withdrawn by the Examiner for being drawn to a non-elected species. Thus the Examiner finds that the Election/Restriction Requirement will stand and further be modified such that Claims 11 and 14 will be withdrawn from consideration pursuant to 37 CFR 1.142(b).
Accordingly, Claims 1-17 are pending in this application with an action on the merits to follow regarding claims 1-10, 12-13, and 15-17.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 10 is objected to because of the following informalities:
	Regarding Claim 10, line 1, should recite, “[[An]] The elongated tubular garment of claim 1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and 2-16 at least for depending from a rejected claim) and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “at least one internal compartment disposed within at least a portion of the interior volume and having at least one opening configured to allow access to the at least one internal compartment; and at least one aperture in the elongated piece of material, the at least one aperture positioned relative to the at least one opening of the at least one internal compartment to provide access to the at least one internal compartment through the at least one opening and the at least one aperture.”. It is unclear if this is one or two holes in the garment. The words “an opening” and “an aperture” are synonymous with one another as they both plainly mean the same thing. This makes examination confusing. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “at least one internal compartment disposed within at least a portion of the interior volume and having at least one opening configured to allow access to the at least one internal compartment; and at least one aperture in the elongated piece of material, the at least one aperture positioned relative to the at least one opening of the at least one internal compartment to provide access to the at least one internal compartment through the at least one opening and the at least one aperture”, with “opening” meaning a slit to access the internal compartment similar to a pocket, and “aperture” meaning a slit or access from the external surface of the scarf to an internal surface of the scarf.
Claim 17, is indefinite as it recites “at least one internal compartment disposed within the interior volume, the at least one compartment having at least one opening configured to allow access to the compartment; and at least one aperture in the at least one surface, the at least one aperture disposed complimentary to the at least one opening of the at least one internal compartment to allow access to the at least one internal compartment through the at least one aperture.”. It is unclear if this is one or two holes in the garment. The words “an opening” and “an aperture” are synonymous with one another as they both plainly mean the same thing. This makes examination confusing. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “at least one internal compartment disposed within the interior volume, the at least one compartment having at least one opening configured to allow access to the compartment; and at least one aperture in the at least one surface, the at least one aperture disposed complimentary to the at least one opening of the at least one internal compartment to allow access to the at least one internal compartment through the at least one aperture”, with “opening” meaning a slit to access the internal compartment similar to a pocket, and “aperture” meaning a slit or access from the external surface of the scarf to an internal surface of the scarf.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmondson US 20050039242.
Regarding Independent Claim 1, Edmondson discloses an elongated tubular garment (Figs. 1-3, ¶0037) comprising: at least one elongated piece of material (Fig. 1, #4) configured in a tube shape (¶0037; Figs. 10a-10b) having an outer surface (Fig. 3, #20), an interior surface (Fig. 18 shows an interior surface inside of pocket #42; Abstract; ¶0029; ¶0050), and an interior volume defined by the interior surface (Abstract; ¶0029; ¶0050), and having at least one open end (¶0039 notes multiple openings near the end of the garment; Figs. 1-2) and at least one distal portion (Fig. 1, area #16a) along a longitudinal axis of the at least one elongated piece of material with respect to a median portion (Fig. 2, the space between #30A and #30B where the word “MINNESOTA” is written is the median portion) of the piece of material (Fig. 1, #4); at least one internal compartment (Fig. 5 shows the outer surface of internal compartment #14a) disposed within at least a portion of the interior volume (¶0039) and having at least one opening (Figs. 1-2, #12a; ¶0039, ¶0043) configured to allow access to the at least one internal compartment (¶0039); and at least one aperture (Fig. 2, #30a) in the elongated piece of material (Figs. 1-2), the at least one aperture positioned relative to the at least one opening of the at least one internal compartment (Figs. 1-4) to provide access to the at least one internal compartment through the at least one opening and the at least one aperture (¶0045).  
Regarding Claim 3, Edmondson discloses the elongated tubular garment of claim 1, wherein the at least one internal compartment further comprises: at least one further opening (Figs. 1-2, #14b; ¶0039, ¶0043) disposed in a portion of the at least one internal compartment that is separate from the at least one opening (Fig. 1 shows the #14b is separate from #14a; ¶0039), wherein the at least one further opening configured to be selectively opened to allow at least a second access to the at least one internal compartment (¶0039, ¶0043).  
Regarding Claim 4, Edmondson discloses the elongated tubular garment of claim 1, further comprising: a closure mechanism (¶0039) configured to allow closure of the at least one opening of the at least one internal compartment (¶0039).  
Regarding Claim 5, Edmondson discloses the elongated tubular garment of claim 4, wherein the closure mechanism comprises at least one of a zipper, one or more buttons, hook and loop fasteners, snap fasteners, or magnetic fasteners (¶0039).  
Regarding Claim 6, Edmondson discloses the elongated tubular garment of claim 1, wherein the at least one internal compartment is detachable (Fig. 21b, #96; ¶0052), wherein the at least one internal compartment is detachably affixed to a portion of the interior surface with a fastening mechanism (Applicant’s “fastening mechanism” are as hook and loop fasteners, snap fasteners, magnetic fasteners, a zipper, or any other suitable mechanism [per Applicant Spec ¶0069]; Edmondson’s zipper as seen in Fig. 21b #96 is sewn to the interior of the scarf, thereby detachably affixing #14a to a portion of the interior surface, which is the same as Applicant’s “fastening mechanism”; also see ¶0052).
Regarding Claim 7, Edmondson discloses the elongated tubular garment of claim 1, wherein the tubular garment further comprises a medial aperture (Figs. 1-2, #4) in the outer surface located in a medial region of the tubular garment with respect to the longitudinal axis (Figs. 1-2), the medial aperture configured to allow access to the inner surface and volume of the tubular garment (¶0050).  
Regarding Claim 8, Edmondson discloses the elongated tubular garment of claim 7, wherein the medial aperture is sized to allow at least a portion of medial region to be used as a hood (¶0050).  
Regarding Claim 9, Edmondson discloses the elongated tubular garment of claim elongated tubular garment of claim 8, wherein the hood may include a peaked portion that increases the size of the hood (Fig. 16).  
Regarding Claim 13, Edmondson discloses the elongated tubular garment of claim 1, wherein the circumference of the garment is constant along the longitudinal axis of the garment (Figs. 1-2).  
Regarding Claim 16, Edmondson discloses the elongated tubular garment of claim 1, wherein the at least one compartment further comprises a second compartment (Fig. 13, #16b) disposed within the at least one compartment (Fig. 13, #16b; ¶0039).  
Regarding Independent Claim 17, Edmondson discloses a tubular garment (Figs. 1-3, ¶0037) comprising: at least one surface (Fig. 1, #4) configured in a tubular shape with open first and second ends (¶0039 notes multiple openings near the end of the garment; Figs. 1-2); an interior volume contained within the at least one surface (Abstract; ¶0029; ¶0050); at least one internal compartment disposed within the interior volume (Fig. 5 shows the outer surface of internal compartment #14a), the at least one compartment having at least one opening (Figs. 1-2, #12a; ¶0039, ¶0043) configured to allow access to the compartment (¶0039); and at least one aperture (Fig. 2, #30a) in the at least one surface (Fig. 2, #30a), the at least one aperture disposed complimentary to the at least one opening of the at least one internal compartment to allow access to the at least one internal compartment through the at least one aperture (Figs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson as applied to claim 1 above, and further in view of Dimuzio US 20120137407.
Regarding Claim 2, Edmondson discloses the elongated tubular garment of claim 1, as described above, but does not expressly disclose wherein the at least one internal compartment is configured in one of a mitten or glove shape.
Dimuzio teaches a scarf and glove combination garment with at least one internal compartment (Fig. 2, #14) that is configured in one of a mitten or glove shape (Fig. 2, #14; ¶0018).

Regarding Claim 10, Edmondson discloses [[An]] The elongated tubular garment of claim 1, as described above, but does not expressly disclose the garment further comprising a separate lining material affixed to at least a portion of the interior surface, the separate lining material having a coefficient of friction that is lower than at least material used for constructing the outer surface and the at least one compartment.  
Dimuzio teaches a scarf and glove combination garment with a separate lining material affixed to at least a portion of the interior surface (Fig. 2, #14; ¶0018-0020).
Both Edmondson and Dimuzio teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson with the teachings of Dimuzio such that the inner surface would have a liner to add an extra layer for insulation purposes so that the garment would keep the user warm.
Edmondson (as modified by Dimuzio) does not expressly disclose wherein the separate lining material has a coefficient of friction that is lower than at least the material used for constructing the outer surface and the at least one compartment. However, the coefficient of friction is a results effective variable with the results being a change in the composition and size of the material or fabric itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the separate lining out of a material that would have a coefficient of friction lower than the . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Edmondson as applied to claim 1 above, and in view of Dimuzio, and further in view of Smith US 4559647.
Regarding Claim 12, Edmondson discloses the elongated tubular garment of claim 1, as described above.
Edmondson does not expressly disclose wherein the at least one compartment is configured in a mitten shape having a thumb portion and a finger portion, wherein at least one of the thumb portion and the finger portion may respectively include a selectively openable thumb aperture or finger aperture.
Dimuzio teaches a scarf and glove combination garment with the at least one compartment (Fig. 2, #14) is configured in a mitten shape having a thumb portion and a finger portion (Fig. 2, #14; ¶0018 also notes the shape may be mittens).
Both Edmondson and Dimuzio teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson with the teachings of Dimuzio such that the pocket would be shaped like a glove to allow the user to keep their hands warm and allow the hands to better grip the scarf (via the thumb and or finger sleeves) to keep the scarf in place on the body during windy conditions.
Edmondson (as modified by Dimuzio) does not expressly disclose wherein at least one of the thumb portion and the finger portion may respectively include a selectively openable thumb aperture or finger aperture.

Edmondson, Dimuzio, and Smith teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson (as modified by Dimuzio) with the teachings of Smith such that the mitten would have a finger opening to allow the user access to their fingers so they could more readily use their fingers to activate their touchscreen phone or smart watch.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Edmondson as applied to claim 1 above.
Regarding Claim 15, Edmondson discloses the elongated tubular garment of claim 1, as described above.
Edmondson does not expressly disclose wherein one or more materials comprising the at least one compartment and the outer surface have coefficients of friction such that when one end of garment is placed into the other end of the garment, the combined coefficient of friction is of a value that allows the one end to stay in the other end through a force of static friction (though Edmondson does show the scarf rolled up inside of the pocket #14a in Figs. 10A-10D; ¶0045). However, the coefficient of friction is a results effective variable with the results being a change in the composition and size of the material or fabric itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make materials comprising the at least one compartment and the outer surface have different coefficients of friction, in order to give the materials the proper surface traction, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klar US 20180092417 teaches a tubular hoodie scarf
Poznick US 20150052661 teaches a hooded scarf garment
Park US 20120204323 teaches a hood and scarf combination
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732